Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: It would not be obvious to virtually represent a treatment structure during deployment with specific boundaries being updated during deployment and on display and updating both the size and position of the projected boundary using a single user interface during operation.  This would require a completely different user interface and operation of the primary reference of Munrow as it would not be able to adjust the tine stop location and the size if it were to be implemented as then the tine stop location would no longer be adjusted which is different than the size and position of the projected boundary. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793